DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2021 and 08 July 2021 were filed before the mailing date of this office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  

Claim 5, line 3: “the tape feeder includes a storage section configured to” should read -- the tape feeder includes a storage section connected to a memory configured to --

Claim 8, line 4: “an amount of deviation of a holding position of the component by the holding tool is calculated based on captured data obtained by the imaging, and thereafter the position information is calculated” should read -- an amount of deviation of a holding position of the component held by the holding tool is calculated based on captured data obtained by the imaging, and thereafter the position information of the tape feeder is calculated --

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1 lines 1-3: “An information processing device configured to determine a mounting position of a tape feeder to any one of multiple feeder mounting sections formed in a work machine,”; “mounting positions tape feeders configured to supply … predetermine range.” (claim 1).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 11 recite “a difference in an amount of deviation of the supply positions of the two or more tape feeders is within a predetermined range.” in which the limitation is indefinite because the claim recites “mounting positions of two or more tape feeders…. are determined… based on position information indicating supply positions of two or more tape feeders,”. It is unclear the processing device determines the supply positions of a tape feeder based on “an amount of deviation” between what. Would this be “a deviation” between the stored position information (as recited in claim 5) and the calculated supply position (claim 8) or a deviation between two calculated supply positions of two tape feeders? In other words, would this be the difference between actual position information (pre-shipment position information, see specification para. [0039]) and calculated position information or the difference between two calculated position information between two tape feeders? 
Specification fails to point out what is an amount of deviation of the supply positions of tape feeders (see para. [0038]) and [0040]). 

Further, line 8 recites “amount of deviation of the supply positions”. However, claim 6 recites “the position information is information indicating a supply position of the tape feeder measured in advance”, and claim 7 recites “the position information is information calculated”. If a supply position is measured in advance as recited in claim 6, would the recite limitation in claim 1, line 8 be amount of deviation of the calculated position information or amount of deviation of the calculated mounting positions?

Claim 9 recites the limitation “formed into a tap shape.” which is confusing. It is unclear what a “tap shape” is. Specification fails to provide a definition of a “tap shape”. Would this be tape shape?

Claims 2-9 depend on claim 1. Therefore, claims 1-11 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshihiko (JP 2010073929).
Toshihiko reads on the claims as follows: 
Claim 1. 	An information processing device (feeder control unit 12, Fig. 2) configured to determine a mounting position of a tape feeder (tape feeder 5, Fig. 1) to any one of multiple feeder mounting sections formed in a work machine (component mounter 1, Fig. 1), wherein 
mounting positions of two or more tape feeders configured to supply components of holding target held by two or more holding tools (a plurality of unit mounting heads 8 a, Fig. 3) of a work head (mounting head 8, Figs. 1 and 3) disposed in the work machine are determined to any one of the multiple feeder mounting sections based on position information indicating supply positions of the two or more tape feeders, so that a difference in an amount of deviation of the supply positions of the two or more tape feeders is within a predetermined range (simultaneously take out a plurality of components by simultaneously sucking and taking out a plurality of electronic components P from a plurality of tape feeders 5 adjacent to each other by a plurality of unit mounting heads 8 a, para. [0015]; a position detection method by performing recognition processing on an image obtained by capturing the take-out position 5 by substrate recognition camera 9, para. [0018]; calculated individual position deviation statistical values are compared with the position deviation allowable value TX corresponding to the type of the electronic component to be subjected in the take-out operation, and thereby the presence or absence of the individual position deviation statistical value 22 outside the range of the position deviation allowable value TX is determined, para. [0041).

Claim 2.		The information processing device according to claim 1, wherein 
the mounting positions of the two or more tape feeders configured to supply the components of holding target simultaneously held by the two or more holding tools are determined (it is possible to simultaneously take out a plurality of components by simultaneously sucking and taking out a plurality of electronic components P from a plurality of tape feeders 5 adjacent to each other by a plurality of unit mounting heads 8 a., para. [0015]) to any one of the multiple feeder mounting sections based on the position information, so that the difference in the amount of deviation of the supply positions of the two or more tape feeders is within the predetermined range (amount of positional displacement of the electronic component P at the take-out position 5a of each tape feeder 5, a position detection method by performing recognition processing on an image obtained by capturing the take-out position 5 by substrate recognition camera 9, para. [0018]; the average position Mp is a positional deviation amount corresponding to a positional deviation caused by a mounting error of the tape feeder 5, see para. [0021] and [0041]).

Claim 3.		The information processing device according to claim 1, wherein 
the mounting positions of the two or more tape feeders determined by the information processing device are output to a notification device (a notification screen at the time of warning, para. [0039]).

Claim 4.		The information processing device according to claim 1, wherein an operation of a feeder mounting device configured to mount the tape feeder on any feeder mounting section of the multiple feeder mounting sections is controlled based on the mounting positions of the two or more tape feeders determined by the information processing device (a position shift detection unit that detects a position shift amount indicating an error of an actual take-out position at the take-out position with respect to a normal position by capturing and recognizing the take-out position and a take-out operation control unit that controls the mounting head moving mechanism according to a position correction parameter calculated based on a detection result of the position shift detection unit, para. [0006]).

Claim 5. 	The information processing device according to claim 1, wherein 
the tape feeder includes a storage section configured to store the position information (data stored in the data storage unit 22, para. [0035]).

Claim 6. 	The information processing device according to claim 5, wherein the position information is information indicating a supply position of the tape feeder measured in advance (the position correction parameter calculated based on the position displacement allowable value set in advance for each type of electronic component, para. [0040]).

Claim 7. 	The information processing device according to claim 1, wherein the position information is information calculated based on captured data captured by an imaging device disposed in the work machine (performing recognition processing on the imaging result, it is possible to detect the positional deviation of the electronic component at the take-out position 5a of each tape feeder 5, para. [0013]).

Claim 9. 	The information processing device according to claim 1, wherein the position information is stored in association with a type of a taped component in which a component supplied at a supply position in response to the position information is formed into a tap shape (tape feeder 5 includes a feeder storage unit 12, and can write and store data such as a component type held on the carrier tape and an individual position displacement statistic statistically indicating a position displacement amount unique to each tape feeder at the electronic component take-out position 5 avia the feeder control unit 12, para. [0011]).

Claim 10. 	A work system (component mounter 1, Fig. 1) comprising: 
multiple feeder (tape feeder 5, Fig. 1) mounting sections capable of mounting a tape feeder; 
a work head (mounting head 8, Figs. 1 and 3) having two or more holding tools (a plurality of unit mounting heads 8 a, Fig. 3); and 
a control device (feeder control unit 12, Fig. 2), wherein 
the control device determines mounting positions of two or more tape feeders configured to supply components of holding target held by the two or more holding tools to any one of the multiple feeder mounting sections based on position information indicating supply positions of the two or more tape feeders, so that a difference in an amount of deviation of the supply positions of the two or more tape feeders is within a predetermined range (simultaneously take out a plurality of components by simultaneously sucking and taking out a plurality of electronic components P from a plurality of tape feeders 5 adjacent to each other by a plurality of unit mounting heads 8 a, para. [0015]; amount of positional displacement of the electronic component P at the take-out position 5a of each tape feeder 5, a position detection method by performing recognition processing on an image obtained by capturing the take-out position 5 by substrate recognition camera 9, para. [0018]; the average position Mp is a positional deviation amount corresponding to a positional deviation caused by a mounting error of the tape feeder 5, para. [0021], [0041]).

Claim 11.	A determination method of determining a mounting position of a tape feeder to any one of multiple feeder mounting sections formed in a work machine, the method comprising: 
determining mounting positions of two or more tape feeders configured to supply components of holding target held by two or more holding tools of a work head disposed in the work machine to any one of the multiple feeder mounting sections based on position information indicating supply positions of the two or more tape feeders, so that a difference in an amount of deviation of the supply positions of the two or more tape feeders is within a predetermined range (simultaneously take out a plurality of components by simultaneously sucking and taking out a plurality of electronic components P from a plurality of tape feeders 5 adjacent to each other by a plurality of unit mounting heads 8 a, para. [0015]; amount of positional displacement of the electronic component P at the take-out position 5a of each tape feeder 5, a position detection method by performing recognition processing on an image obtained by capturing the take-out position 5 by substrate recognition camera 9, para. [0018]; the average position Mp is a positional deviation amount corresponding to a positional deviation caused by a mounting error of the tape feeder 5, para. [0021] and para. [0041]).
 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claim 8 would be allowable for disclosing a component mounter information processing device in which, a component held by the holding tool is captured by the imaging device, an amount of deviation of a holding position of the component held by the holding tool is calculated based on captured data obtained by the imaging, and thereafter the position information of a tape feeder is calculated based on the amount of deviation of the holding position of the component.

Prior art of record Toshihiko teaches an electronic component mounting device in which plurality of components are taken out from tape feeders simultaneously, position shift amounts of the tape feeders are calculated by a board recognition camera 9 by imaging take-out positions 5a of each tape feeder 5, which in turn compared with position shift allowed values corresponding to the electronic components. Though Toshihiko teaches in para. [0013], a component recognition camera 11 captures an image of the electronic component held by each mounting head 8 from below and performing recognition processing on the image for possibly identifying the electronic component and detect its positional deviation state, Toshihiko does not teach an amount of deviation of a holding position of the component by the holding tool is calculated based on captured data obtained by an image, and thereafter the position information of a tape feeder is calculated based on the amount of deviation of the holding position of the component. 

Prior art of record Watanabe teaches a component mounter having a recognition mark M formed on a tape retaining cover which holds components, a board recognition camera 11 performs imaging the position of component P which is positioned inside opening 28 or pocket 13b of carrier tape 13,  and a recognition processor 43 performs component recognition, and based on image recognition results, a tape feed positional correction is performed for positioning the suction target component at the suction position. Watanabe fails to teach calculating an amount of deviation of a holding position of the component by the holding tool based on captured data obtained by the imaging, and thereafter the position information of a tape feeder is calculated based on the amount of deviation of the holding position of the component. 
Therefore claim 8 would be allowable.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Watanabe (US 20170257991) teaches a component mounter having a recognition mark M formed on a tape retaining cover which holds components, a board recognition camera 11 performs imaging the position of component P which is positioned inside opening 28 or pocket 13b of carrier tape 13,  and a recognition processor 43 performs component recognition, based on image recognition results, a tape feed positional correction is performed for positioning the suction target component at the suction position.

Prior art of record Yokota (WO 2016170637) teaches a component mounting machine having a tape feeder having an angle detector for detecting the position of a tape in the feed direction, a control unit confirms the position of the tape and determines whether cueing is necessary based on the result of a comparison of the current tape position and the initial tape position.

Prior art of record Kanai (US 20170049013) teaches an electronic component mounting apparatus having a recognition unit for recognizing positional deviation of a feeding unit based on the component extraction position image captured by the imaging camera, a positional deviation between the component extraction position and a position of a housing portion where a component is stored in a component feeding unit or a position of the component in the housing portion, and a controller for correcting a position shifted by a positional deviation recognized by the recognition unit.

Prior art of record Ohashi (US 20160205820) teaches a component mounting device having an identification device for imaging a component at supply position, and when the carrier tape is switched from the first carrier tape to the second carrier tape, due to individual differences between the carrier tape positions, the component being fed by the second carrier tape may be shifted slightly in relation to the target position and a correction control means for the positional correction based on the image identification. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729